Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2021.
Applicant’s election without traverse of Group II (claims 10-18) in the reply filed on 11/2/2021 is acknowledged.

Claim Objections
Claim 10 objected to because of the following informalities:  on lines 1-2, “the dishwashing appliance” should be “the dishwasher appliance”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  on line 4, “a tub…” should be indented over.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  on line 6, the claim recites “the cabinet being movable”.  Shouldn’t this be “the door being movable”?  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  on line 13, “comprising” should have a colon added so as to be “comprising:”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  on line 3, “the entirety” should be “an entirety”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites on lines 12-13 “a controller operably coupled to the additive sensor, the controller configured to initiate a detection operation comprising”. Examiner is not clear what is intended by “configured to initiate”, particularly “initiate”.  Is Applicant intending to claim the controller perform/execute the entire detection operation? Or does “initiate” have different meaning, such as perform only an initial step, or trigger another structural element to execute the detection operation?  Clarification required.   
Claim 16 recites “an additive sensor”, but claim 10 already introduces “an additive sensor” on line 10.  If Applicant is referring to the same additive sensor, this must be “the additive sensor”.  If Applicant is intending to introduce a second/additional additive sensor, this must be rephrased.  For examination purposes, Examiner interprets this to be “the additive sensor”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beshears, Jr. et al. (US 20120125366, “Beshears”) in view of Wilcox et al. (US 8210188, “Wilcox”).
Beshears teaches a dishwasher comprising the following of claim 10 except where underlined:

For Claim 10:
A dishwasher appliance defining a vertical direction, the dishwashing appliance comprising: 
a cabinet (see Figure 2, chassis 52); 
a tub mounted within the cabinet and defining a wash chamber for receipt of articles for washing (see Figure 2, wash tub 53); 
a door movably mounted to the cabinet, the cabinet being movable between a closed position restricting access to the wash chamber and an open position permitting access to the wash chamber, the door defining an additive compartment to selectively receive an additive volume of wash additive therein (see Figures 2 & 4, non-integrated dispenser 10, door 55 & 155); 
an additive sensor mounted to the door in communication with the additive compartment to detect the additive volume (see Figure 1, chemistry detector 24.  [0016]-[0017]); and 
a controller operably coupled to the additive sensor (see Figures 1-5, controller 30 & 130.  [0041]-[0044], [0054]-[0055]), the controller being configured to initiate a detection operation comprising 
detecting the door in the open position (see Figures 1-3, & 5, illumination detectors 26 & 126, steps 83 & 204.  [0042]).  Beshears appears to use light detection to determine opening of the door, 
determining the door is maintained in the open position for a preset minimum continuous period (see Figure 5, step 206.  [0043]-[0044], [0054]-[0055].  refer to “timer” in [0055]).  Beshears teaches a timer in the Figure 3 embodiment, and further teaches using a timer in [0055] which may also be utilized for deactivation of the indicator in the Figure 5 embodiment.  This timer would measure/correspond with how long the door (e.g. the indicator is deactivated upon closure or the door or the timer, such that the running of the timer means the door is open), 
detecting the door in the closed position following the preset minimum continuous period (see Figure 5, step 208.  [0054]-[0055]), and 
measuring the additive volume in the additive compartment based on a level signal received from the additive sensor while the door is in the closed position following the preset minimum continuous period (see Figures 3 & 5, steps 82 & 202.  [0041]).  Beshears teaches repeatedly checking the chemistry level in step 82 per [0041].  Examiner considers one of ordinary skill in the art would consider the controller is continuously monitoring the chemistry level, but if argued that Beshears technically teaches automatic repetition of this particular step 82 and not repeating/re-applying the entire method, Examiner considers one of ordinary skill in the art would be motivated to repeat the methods of Figures 3 & 5 so as to continuously monitor the chemistry level(s) and alert the user.  

Beshears teaches a non-integrated dispensing cartridge 10 which is mounted on the rack, but not on the door.  
Examiner however, considers mounting Beshears non-integrated dispensing cartridge 10 to the door 55 as an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  Examiner also refers to Wilcox, who teaches mounting both a single use dispenser and a bulk dispenser to the door, including that the bulk dispenser/reservoir can be removable via a locking or latching arrangement (see Wilcox’s Figure, single use dispenser 52, bulk dispenser 54.  Column 3, lines 58-65).  Examiner further notes that Beshears’ non-integrated dispensing cartridge 10 is a bulk dispenser, while 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Beshears, and more particularly, to mount non-integrated dispenser 10 & 100 to the door 55 & 155 because said modification is an obvious rearrangement of parts.  

Modified Beshears teaches claim 10.
Modified Beshears also teaches the following:

For Claim 11:
The dishwasher appliance of claim 10, wherein detecting the door in the open position comprises receiving a first position signal from a position sensor mounted to the door (see Figures 1-3, illumination detectors 26 & 126.  [0042]).  Beshears relies on illumination detectors 26 & 126 for sensing opening of the door.  

For Claim 12:
The dishwasher appliance of claim 10, wherein detecting the door in the open position comprises detecting the door below a predetermined minimum angle relative to the vertical direction (see Figures 1-3, illumination detectors 26 & 126.  [0042]).  Illumination detectors 26 & 126 would be capable of detecting opening of the door, including detecting if the door adopts as a position as shown in Figures 2 & 4.  The door’s opening would be detected at approximately the 90 degrees position per Figures 2 & 4.     
Examiner will not infer limitations regarding the predetermined minimum angle, such as comparisons being made.  Examiner is judging whether the controller can detect the opening of the door if it were to be opened below this angle, and Examiner considers this would be accomplished as ambient light would still be detected.     

For Claim 13:
The dishwasher appliance of claim 12, wherein the predetermined minimum angle is greater than 45 degrees (refer to claim 12 rejection).  The door’s opening would be detected at approximately the 90 degrees position per Figures 2 & 4.     

For Claim 14:
The dishwasher appliance of claim 13, wherein the predetermined minimum angle is greater than 80 degrees (refer to claim 13 rejection).  The door’s opening would be detected at approximately the 90 degrees position per Figures 2 & 4.     

For Claim 15:
The dishwasher appliance of claim 12, wherein determining the door is maintained in the open position comprises detecting the door below the predetermined minimum angle for the entirety of the preset minimum continuous period (refer to claim 10 rejection regarding the timer). 

For Claim 16:
The dishwasher appliance of claim 10, wherein measuring the additive volume comprises receiving a level signal from an additive sensor mounted to the door (refer to claim 10 rejection regarding mounting to the door.  see Beshears’ Figure 1, chemistry detector 24.  [0016]-[0017]). 

For Claim 17:
The dishwasher appliance of claim 10, wherein measuring the additive volume is conditioned on determining the door is maintained in the open position for the preset minimum continuous period (refer to claim 10 rejection regarding repeating/re-applying the method).  A second iteration of Beshears’ method would be reliant on completion of the first iteration (e.g. second execution of steps 82 & 202 would follow the first execution of steps 83 & 204).   
Examiner’s Comment
Examiner does not appear to currently be in possession of prior art with which to suggest claim 18 presuming all the detecting operation steps are required.  Examiner however, requires clarification on claim 10 regarding “configured to initiate”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brunswick et al. (US 20100294323) teaches performing a maintenance fill cycle for various reservoirs based on the door being opened then closed (see [0028]).  Kan et al. (US 20170065148) teaches a dishwasher detergent dispenser with cells and a sensor (see Figures 5-6, cell 9, sensor 11).  Examiner has also cited a machine translation of Graf (DE 3513640), who teaches a dishwasher having a metering device with a fill level sensor (see Figures 2 & 3, fill level sensor 9, maximum fill level 12, minimum refill level 13).  Applicant had cited Graf in the IDS.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718